                                                                                    Case 8:20-ap-01130-TA     Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18   Desc
                                                                                                              Main Document    Page 1 of 11


                                                                                     1 WEILAND GOLDEN GOODRICH LLP
                                                                                       Jeffrey I. Golden, State Bar No. 133040
                                                                                     2 jgolden@wgllp.com
                                                                                       Reem J. Bello, State Bar No. 198840
                                                                                     3 rbello@wgllp.com
                                                                                       Ryan W. Beall, State Bar No. 313774
                                                                                     4 rbeall@wgllp.com
                                                                                       650 Town Center Drive, Suite 600
                                                                                     5 Costa Mesa, California 92626
                                                                                       Telephone 714-966-1000
                                                                                     6 Facsimile      714-966-1002

                                                                                     7 Counsel for Chapter 7 Trustee
                                                                                       Weneta M.A. Kosmala
                                                                                     8
                                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                     9
                                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                    10
                                                                                                                      SANTA ANA DIVISION
                                                                                    11
                                                                                       In re                                  Case No. 8:19-bk-11975-TA
Weiland Golden Goodrich LLP




                                                                                    12
                                                                                       FARHAD MOHEBBI,                        Chapter 7
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                                 Debtor.
                                                                                    14

                                                                                    15

                                                                                    16 WENETA M.A. KOSMALA, Chapter 7
                                                                                       Trustee,                                  Adv. No.
                                                                                    17
                                                                                                           Plaintiff,            COMPLAINT:
                                                                                    18       v.
                                                                                                                                 (1) FOR IMPOSITION OF RESULTING
                                                                                    19 FARHAD MOHEBBI, an individual, and            TRUSTS ;
                                                                                       NASIM A. MOHEBBI, an individual           (2) DECLARATORY RELIEF;
                                                                                    20                                           (3) TURNOVER OF PROPERTY OF THE
                                                                                                              Defendants.            ESTATE PURSUANT TO 11 U.S.C.
                                                                                    21                                               § 542(a); AND
                                                                                                                                 (4) FOR AUTHORIZATION TO SELL
                                                                                    22                                               REAL PROPERTY IN WHICH CO-
                                                                                                                                     OWNER HOLDS INTEREST
                                                                                    23                                               PURSUANT TO 11 U.S.C. § 363(h)
                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1272964.1                                                             COMPLAINT
                                                                                    Case 8:20-ap-01130-TA             Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18                  Desc
                                                                                                                      Main Document    Page 2 of 11


                                                                                    1             Plaintiff Weneta M.A. Kosmala, the duly appointed, qualified and acting Chapter 7

                                                                                    2 trustee ("Trustee") for the bankruptcy estate ("Estate") of Farhad Mohebbi, hereby files

                                                                                    3 this complaint for: (1) Imposition of Resulting Trusts, (2) Declaratory Relief, (3) Turnover of

                                                                                    4 Property of the Estate Pursuant to 11 U.S.C. § 542(a), and (4) For Authorization to Sell

                                                                                    5 Real Property in Which Co-Owner Holds Interest Pursuant to 11 U.S.C. § 363(h)

                                                                                    6 ("Complaint") against Farhad Mohebbi, an individual, and Nasim A. Mohebbi, an

                                                                                    7 individual, (each a "Defendant" and collectively "Defendants"1) and alleges that:

                                                                                    8                              STATEMENT OF JURISDICTION AND VENUE
                                                                                    9             1.      The Bankruptcy Court has jurisdiction over this adversary proceeding

                                                                                   10 pursuant to 28 U.S.C. §1334 and 11 U.S.C. §§ 105 and 323. This adversary proceeding

                                                                                   11 is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E), and (O).
Weiland Golden Goodrich LLP




                                                                                   12             2.      The Bankruptcy Court has constitutional jurisdiction to enter a final judgment
                              Te l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                   13 in this adversary proceeding.
                                   Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                   14             3.      Venue properly lies in this judicial district where the civil proceeding arises

                                                                                   15 under title 11 of the United States Code as provided in 28 U.S.C. § 1409.

                                                                                   16             4.      This adversary proceeding arises out of and relates to the case entitled In re

                                                                                   17 Farhad Mohebbi, Case No. 8:19-bk-11975-CV, filed on May 22, 2019, and currently

                                                                                   18 pending in the United States Bankruptcy Court, Central District of California, Santa Ana

                                                                                   19 Division.

                                                                                   20             5.      This is an adversary proceeding for the imposition of a resulting trust,

                                                                                   21 declaratory relief and turnover of property of the Estate pursuant to 11 U.S.C. § 542(a).

                                                                                   22                                         STATEMENT OF STANDING
                                                                                   23             6.      The Debtor filed a Chapter 7 bankruptcy petition on May 22, 2019 ("Petition

                                                                                   24 Date").

                                                                                   25

                                                                                   26
                                                                                            1
                                                                                                Farhad Mohebbi, despite being named as Defendant in this Complaint, is generally referred to as the
                                                                                   27 Debtor throughout the Complaint.

                                                                                   28
                                                                                        1272964.1                                              2                                        COMPLAINT
                                                                                    Case 8:20-ap-01130-TA       Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18            Desc
                                                                                                                Main Document    Page 3 of 11


                                                                                    1           7.    The Plaintiff was subsequently appointed as the duly qualified and acting

                                                                                    2 Chapter 7 trustee of the Estate.

                                                                                    3           8.    The Plaintiff has standing to bring this action pursuant to 11 U.S.C. §§ 323,

                                                                                    4 541(a), 542, and 704.

                                                                                    5                                   PARTIES TO THE ACTION
                                                                                    6           9.    The Plaintiff is the duly appointed, qualified and acting Chapter 7 trustee for

                                                                                    7 Debtor's Estate. This action is brought by the Plaintiff in her representative capacity only.

                                                                                    8           10.   The Plaintiff is informed, believes, and alleges that Debtor/Defendant Farhad

                                                                                    9 Mohebbi is an individual residing at 30282 Sonrisa Lane, Laguna Niguel, California 90201

                                                                                   10 and is the debtor in the above-captioned bankruptcy case.

                                                                                   11           11.   The Plaintiff is informed, believes, and alleges that Defendant Nasim
Weiland Golden Goodrich LLP




                                                                                   12 Mohebbi is an individual residing at 30282 Sonrisa Lane, Laguna Niguel, California 90201,
                              Te l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                   13 and is the spouse of the Debtor.
                                   Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                   14                                   GENERAL ALLEGATIONS
                                                                                   15           12.   The Plaintiff incorporates each and every allegation contained in

                                                                                   16 paragraphs 1 through 11 as though fully set forth herein.

                                                                                   17           13.   The Plaintiff is informed, believes, and alleges that the Debtor resides at the

                                                                                   18 real property located at 30282 Sonrisa Lane, Laguna Niguel, California 90201 ("Sonrisa

                                                                                   19 Property").

                                                                                   20           14.   The Plaintiff is informed, believes and alleges that the Debtor’s filed

                                                                                   21 Schedule J alleges that the Debtor pays $1,517.05 for rental or home ownership

                                                                                   22 expenses for the Debtor’s residence.

                                                                                   23           15.   The Plaintiff is informed, believes and alleges that the Debtor’s filed

                                                                                   24 Schedule J alleges that the Debtor additionally pays (i) property, homeowner’s, or renter’s

                                                                                   25 insurance; (ii) home maintenance, repair, and upkeep expenses; (iii) homeowner’s

                                                                                   26 association or condominium dues; and (iv) various utilities for the Sonrisa Property.

                                                                                   27           16.   The Plaintiff is informed, believes, and alleges that prior to the Petition Date,

                                                                                   28 Debtor was on title to, and held an interest in, the Sonrisa Property.
                                                                                        1272964.1                                     3                                     COMPLAINT
                                                                                    Case 8:20-ap-01130-TA       Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18            Desc
                                                                                                                Main Document    Page 4 of 11


                                                                                    1           17.   The Plaintiff is informed, believes and alleges that, prior to the Petition Date,

                                                                                    2 the Debtor and Nasim Mohebbi purchased property located at 24812 Weyburn Drive,

                                                                                    3 Laguna Hills, California 92653 (“Weyburn Property,” and collectively with the Sonrisa

                                                                                    4 Property, the “Properties”).

                                                                                    5           18.   The Plaintiff is informed, believes, and alleges that prior to the Petition Date,

                                                                                    6 Debtor was on title to, and held an interest in, the Weyburn Property.

                                                                                    7           19.   The Plaintiff is informed, believes, and alleges that Nasim Mohebbi is the

                                                                                    8 wife of the Debtor.

                                                                                    9           20.   The Plaintiff is informed, believes and alleges that on or about May 19,

                                                                                   10 1991, Debtor and Nasim married.

                                                                                   11           21.   The Plaintiff is informed, believes and alleges that on or about June 21,
Weiland Golden Goodrich LLP




                                                                                   12 2007, Debtor and Nasim obtained a dissolution of marriage.
                              Te l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                   13           22.   The Plaintiff is informed, believes and alleges that on or about December 24,
                                   Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                   14 2007, Debtor and Nasim remarried.

                                                                                   15           23.   Debtor entered into several agreements divesting of the Debtor’s property

                                                                                   16 interests to Nasim: (i) an agreement incorporated by the dissolution judgment relating to

                                                                                   17 the dissolution of the Debtor’s and Nasim’s marriage entered into on or about June 21,

                                                                                   18 2007 (“Dissolution Agreement”); (ii) a premarital agreement entered into on or about

                                                                                   19 December 15, 2007 (“Premarital Agreement”); and (iii) a property agreement dated March

                                                                                   20 17, 2010 (“Property Agreement”).

                                                                                   21           24.   The Plaintiff is informed, believes, and alleges that Debtor transferred bare

                                                                                   22 legal title to the Sonrisa Property to Nasim prior to the Petition Date as an intra-family

                                                                                   23 transfer for no consideration (“Sonrisa Transfer”).

                                                                                   24           25.   The Plaintiff is informed, believes and alleges that Debtor transferred bare

                                                                                   25 legal title to the Weyburn Property to Nasim prior to the Petition Date as an intra-family

                                                                                   26 transfer for no consideration (“Weyburn Transfer,” and collectively with the Sonrisa

                                                                                   27 Transfer, the “Transfers”).

                                                                                   28
                                                                                        1272964.1                                     4                                     COMPLAINT
                                                                                    Case 8:20-ap-01130-TA       Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18            Desc
                                                                                                                Main Document    Page 5 of 11


                                                                                    1           26.   The Plaintiff is informed, believes, and alleges that Nasim took bare legal

                                                                                    2 title to both the Sonrisa Property and the Weyburn Property as joint tenants.

                                                                                    3           27.   The Plaintiff is informed, believes, and alleges that at the time of the

                                                                                    4 Transfer, Sully retained her equitable interest in the Property.

                                                                                    5           28.   The Plaintiff is informed, believes, and alleges that at the time of the

                                                                                    6 Transfers, Debtor did not intend Nasim to receive Debtor’s equitable interest.

                                                                                    7           29.   The Plaintiff is informed, believes, and alleges that Debtor held his equitable

                                                                                    8 interest in the Sonrisa Property and the Weyburn Property on the Petition Date.

                                                                                    9           30.   The Plaintiff is informed, believes, and alleges that, after the Sonrisa

                                                                                   10 Transfer, the Debtor continued to live in, and enjoy the benefits of, the Sonrisa Property.

                                                                                   11           31.   The Plaintiff is informed, believes and alleges that, after the Weyburn
Weiland Golden Goodrich LLP




                                                                                   12 Transfer, the Debtor continued to enjoy the benefits of the Weyburn Property.
                              Te l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                   13           32.   The Plaintiff is informed, believes, and alleges that, after the Transfers the
                                   Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                   14 Debtor continued to exercise control over the Properties.

                                                                                   15           33.   The Plaintiff is informed, believes, and alleges that either directly or through

                                                                                   16 the subterfuge as “rent,” or both, Debtor has continuously paid the mortgage, taxes and

                                                                                   17 maintenance expenses for the Sonrisa Property since the Sonrisa Transfer.

                                                                                   18           34.   In bringing this proceeding, the Plaintiff demands Nasim reconvey the

                                                                                   19 interest in the Properties she received from Debtor under the Transfers back to Debtor.

                                                                                   20           35.   The Plaintiff is informed, believes, and alleges that at no point prior to the

                                                                                   21 initiation of this proceeding did Debtor demand Nasim reconvey the interest in the

                                                                                   22 Properties she received from Debtor under the Transfers back to Debtor.

                                                                                   23                                   FIRST CLAIM FOR RELIEF
                                                                                   24                              (For Imposition of Resulting Trusts)
                                                                                   25           36.   The Plaintiff incorporates each and every allegation contained in paragraphs

                                                                                   26 1 through 35, inclusive, as though fully set forth herein.

                                                                                   27           37.   The Plaintiff is informed, believes, and alleges that at the time of the Sonrisa

                                                                                   28 Transfer, Debtor and Nasim agreed that Nasim would hold bare legal title to the Sonrisa
                                                                                        1272964.1                                      5                                    COMPLAINT
                                                                                    Case 8:20-ap-01130-TA       Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18            Desc
                                                                                                                Main Document    Page 6 of 11


                                                                                    1 Property for the benefit of Debtor and Debtor would retain his beneficial interest in the

                                                                                    2 Sonrisa Property.

                                                                                    3           38.   The Plaintiff is informed, believes, and alleges that at the time of the

                                                                                    4 Weyburn Transfer, Debtor and Nasim agreed that Nasim would hold bare legal title to the

                                                                                    5 Weyburn Property for the benefit of Debtor and Debtor would retain his beneficial interest

                                                                                    6 in the Weyburn Property.

                                                                                    7           39.   The Plaintiff is informed, believes, and alleges that each of the Transfers

                                                                                    8 occurred for the purpose of protecting and hiding the respective Properties so that no

                                                                                    9 creditor could recover from them.

                                                                                   10           40.   The Plaintiff is informed, believes, and alleges that the Transfers occurred

                                                                                   11 between Debtor and his spouse, Nasim.
Weiland Golden Goodrich LLP




                                                                                   12           41.   The Plaintiff is informed, believes, and alleges that the Transfers were made
                              Te l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                   13 to Nasim from Debtor for no consideration.
                                   Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                   14           42.   The Plaintiff is informed, believes, and alleges that Debtor continues to

                                                                                   15 exercise control over the Sonrisa Property and live in the Sonrisa Property.

                                                                                   16           43.   The Plaintiff is informed, believes, and alleges that Debtor continues to

                                                                                   17 exercise control over the Weyburn Property, which is a rental property.

                                                                                   18           44.   The Plaintiff is informed, believes, and alleges that either directly or through

                                                                                   19 the subterfuge as “rent,” or both, Debtor has continuously paid the mortgage, taxes and

                                                                                   20 maintenance expenses for the Sonrisa Property since the Sonrisa Transfer.

                                                                                   21           45.   The Plaintiff is informed, believes, and alleges that either directly or through

                                                                                   22 the subterfuge as “rent,” or both, Debtor has continuously paid the mortgage, taxes and

                                                                                   23 maintenance expenses for the Weyburn Property since the Weyburn Transfer

                                                                                   24           46.   In bringing this proceeding, the Plaintiff demands Nasim reconvey the

                                                                                   25 interest in the Properties she received from Debtor under the Transfers back to Debtor.

                                                                                   26           47.   The Plaintiff is informed, believes, and alleges that at no point prior to the

                                                                                   27 initiation of this proceeding did Debtor demand Nasim reconvey the interest in the

                                                                                   28 Properties she received from Debtor under the Transfers back to Nasim.
                                                                                        1272964.1                                      6                                    COMPLAINT
                                                                                    Case 8:20-ap-01130-TA         Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18             Desc
                                                                                                                  Main Document    Page 7 of 11


                                                                                    1           48.     By reason of the foregoing, the Plaintiff is entitled to the imposition of a

                                                                                    2 resulting trust on the Properties and an order declaring title in the Properties to be in the

                                                                                    3 name of Debtor and Nasim as joint tenants and, as a result, property of the Debtor’s

                                                                                    4 bankruptcy estate.

                                                                                    5                                    SECOND CLAIM FOR RELIEF
                                                                                    6                                       (For Declaratory Relief)
                                                                                    7           49.     The Plaintiff incorporates each and every allegation contained in paragraphs

                                                                                    8 1 through 48, inclusive, as though fully set forth herein.

                                                                                    9           50.     The Plaintiff is informed, believes, and alleges that an actual controversy

                                                                                   10 exists between the Plaintiff and Nasim, relating to the Estate’s rights to the Properties.

                                                                                   11           51.     The Plaintiff contends that the Properties are property of the Estate and
Weiland Golden Goodrich LLP




                                                                                   12 Plaintiff seeks a declaration of rights that the Properties are property of the Estate.
                              Te l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                   13           52.     The Plaintiff further contends the Estate holds joint interest in the Properties
                                   Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                   14 with Nasim.

                                                                                   15           53.     The Plaintiff is informed, believes, and alleges that Nasim disputes the each

                                                                                   16 of the Plaintiff’s contentions made in paragraphs 51 and 52 above.

                                                                                   17           54.     As a result of the foregoing controversies and disputes, Plaintiff requests a

                                                                                   18 judicial declaration that Debtor is a joint owner of the Properties, and such interests are

                                                                                   19 property of the Estate.

                                                                                   20                                     THIRD CLAIM FOR RELIEF
                                                                                   21               (For Turnover of Property of the Estate Pursuant to 11 U.S.C. § 542)
                                                                                   22           55.     The Plaintiff incorporates each and every allegation contained in paragraphs

                                                                                   23 1 through 54, inclusive, as though fully set forth herein.

                                                                                   24           56.     The Plaintiff is informed, believes, and alleges that on the Petition Date,

                                                                                   25 Debtor had a legal and/or equitable interest in each of the Properties that were the subject

                                                                                   26 of the Transfers and the Properties were property of the Estate that Plaintiff has standing

                                                                                   27 to administer for the benefit of Debtor's creditors.

                                                                                   28
                                                                                        1272964.1                                        7                                    COMPLAINT
                                                                                    Case 8:20-ap-01130-TA       Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18            Desc
                                                                                                                Main Document    Page 8 of 11


                                                                                    1           57.   The Plaintiff is informed, believes, and alleges that the Nasim is on title on

                                                                                    2 the Properties and is in possession of the Properties.

                                                                                    3           58.   Pursuant to 11 U.S.C. § 542(a), Plaintiff seeks an order compelling the

                                                                                    4 turnover of the Properties or their value from Nasim for the benefit of the Estate so that it

                                                                                    5 can be administered for the benefit of the Debtor’s creditors.

                                                                                    6                                 FOURTH CLAIM FOR RELIEF
                                                                                    7   (For Authorization to Sell the Estate's Interest and the Interest of Nasim Mohebbi in
                                                                                    8                        the Properties Pursuant to 11 U.S.C. § 363(h))
                                                                                    9           59.   The Plaintiff incorporates each and every allegation contained in paragraphs

                                                                                   10 1 through 58, inclusive, as though fully set forth herein.

                                                                                   11           60.   The Plaintiff is informed and believes, and based thereon alleges that
Weiland Golden Goodrich LLP




                                                                                   12 partition in kind of the Property among the Estate and Nasim is impracticable.
                              Te l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                   13           61.   The Plaintiff is informed and believes, and based thereon alleges that the
                                   Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                   14 sale of the Estate's undivided interest in the Properties would realize significantly less for

                                                                                   15 the Estate than the sale of the Properties free of the interests of Nasim.

                                                                                   16           62.   The Plaintiff is informed and believes, and based thereon alleges that the

                                                                                   17 benefit to the Estate of a sale of the Properties free of the interests of Nasim outweighs

                                                                                   18 the detriment, if any, to Nasim.

                                                                                   19           63.   The Plaintiff is informed and believes, and based thereon alleges that the

                                                                                   20 Properties are not used in the production, transmission, or distribution, for sale, of electric

                                                                                   21 energy or of natural or synthetic gas for heat, light, or power.

                                                                                   22           64.   For the aforementioned reasons, Plaintiff may sell both the Estate's interest

                                                                                   23 under 11 U.S.C. § 363(b), and the interest of Nasim in the Properties pursuant to 11

                                                                                   24 U.S.C. § 363(h).

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        1272964.1                                     8                                    COMPLAINT
                                                                                    Case 8:20-ap-01130-TA       Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18            Desc
                                                                                                                Main Document    Page 9 of 11


                                                                                    1           WHEREFORE, the Plaintiff prays that this Court enter a judgment against the
                                                                                    2 Defendants as follows:

                                                                                    3                                  On the First Claim for Relief
                                                                                    4           1.    For judgment imposing a resulting trust on the Properties and an order

                                                                                    5 declaring title in the Properties to be in the name of the Trustee for the benefit of the

                                                                                    6 Estate and Nasim jointly.

                                                                                    7                                On the Second Claim for Relief
                                                                                    8           2.    For judgment declaring the Properties to be property of the Estate.

                                                                                    9                                  On the Third Claim for Relief
                                                                                   10           3.    For judgment requiring that the Properties be turned over to the Plaintiff for

                                                                                   11 the benefit of the Estate pursuant to 11 U.S.C. § 542.
Weiland Golden Goodrich LLP




                                                                                   12                                 On the Fourth Claim for Relief
                              Te l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                   13           4.    For judgment that the Plaintiff may sell both the Estate's interest, pursuant to
                                   Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                   14 11 U.S.C. § 363(b), and the interest of Nasim, pursuant to 11 U.S.C. § 363(h), in the

                                                                                   15 Properties.

                                                                                   16                                     On all Claims for Relief
                                                                                   17           5.    For judgment awarding attorney’s fees and costs to the Plaintiff;

                                                                                   18           6.    For judgment awarding such other and further relief as the Court deems just

                                                                                   19 and proper.

                                                                                   20                                             Respectfully submitted,

                                                                                   21 Dated: September 9, 2020                    WEILAND GOLDEN GOODRICH LLP

                                                                                   22

                                                                                   23                                             By: /s/ Reem J. Bello
                                                                                                                                      REEM J. BELLO
                                                                                   24                                                 RYAN W. BEALL
                                                                                                                                      Counsel for Chapter 7 Trustee
                                                                                   25                                                 Weneta M.A. Kosmala
                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        1272964.1                                     9                                   COMPLAINT
          Case 8:20-ap-01130-TA                        Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18                                     Desc
                                                       Main Document    Page 10 of 11
    B1040 (FORM 1040) (12/15)

           ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                   (Instructions on Reverse)

 PLAINTIFFS                                                                      DEFENDANTS
Weneta M.A. Kosmala, Chapter 7 Trustee                                          Farhad Mohebbi
                                                                                Nasim A. Mohebbi
 ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Weiland Golden Goodrich LLP
650 Town Center Drive Suite 600
Costa Mesa, CA 92626

 PARTY (Check One Box Only)                         PARTY (Check One Box Only)
           Trustee/Bankruptcy Admin        Debtor      U.S. Trustee/Bankruptcy Admin
                                       Creditor    Other
                                            Trustee
 CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint: (1) For Imposition of Resulting Trusts; (2) Declaratory Relief; (3) Turnover of Property of
the Estate Pursuant to 11 U.S.C. § 542(a); and (4) for Authorization to Sell Real Property in which
Co-Owner Holds Interest Pursuant to 11 U.S.C. § 363(h)

                                                                     NATURE OF SUIT
         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

     FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
 
1 X 11-Recovery of money/property - §542 turnover of property                      61-Dischargeability - §523(a)(5), domestic support
  12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6), willful and malicious injury
  13-Recovery of money/property - §548 fraudulent transfer                        63-Dischargeability - §523(a)(8), student loan
  14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
     FRBP 7001(2) – Validity, Priority or Extent of Lien
  21-Validity, priority or extent of lien or other interest in property           65-Dischargeability - other

                                                                                 FRBP 7001(7) – Injunctive Relief

2
     FRBP 7001(3) – Approval of Sale of Property                                   71-Injunctive relief – imposition of stay
     31-Approval of sale of property of estate and of a co-owner - §363(h)         72-Injunctive relief – other

     FRBP 7001(4) – Objection/Revocation of Discharge
  41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                  81-Subordination of claim or interest
     FRBP 7001(5) – Revocation of Confirmation
  51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                  91-Declaratory judgment
     FRBP 7001(6) – Dischargeability
  66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                               
  62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

       actual fraud                                                            Other
  67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny  SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                    (continued next column)                                     02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
 Check if this case involves a substantive issue of state law                  Check if this is asserted to be a class action under FRCP 23
   trial is demanded in complaint                                Demand $
 Other Relief Sought
       Case 8:20-ap-01130-TA                Doc 1 Filed 09/09/20 Entered 09/09/20 12:36:18                              Desc
                                            Main Document    Page 11 of 11
  B1040 (FORM 1040) (12/15)

               BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                 BANKRUPTCY CASE NO.
Farhad Mohebbi                                8:19-bk-11975-TA
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District, Santa Ana Division                                   Santa Ana                         T. Albert
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Reem J. Bello



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
09/09/2020                                                             Reem J. Bello



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
